Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the amendment filed on October 13, 2020. Claims 1-20 are pending. Claims 1-20 represent SCALING A NUMBER OF SEGMENTS IN A STREAM OF DATA BASED ON COMMUNICATION LOAD AND TREND DIRECTION.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-5, 7-13 and 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-5, 7-13 and 15-20 are amended to include either “predicted transfer rate”, “data transfer rate” or both. Yet, such limitations are not in Applicant’s disclosure, therefore are rejected under 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramamurthy et al. U.S. 20120331106.

Ramamurthy teaches the invention as claimed including intelligent buffering of media streaming delivered over internet (see abstract).

As to claim 1, Ramamurthy teaches a system, comprising: 
a memory that stores computer executable components (figure 2 item 214); and 
a processor (figure 2, item 211)  that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a predictor that predicts a future data transfer rate of a stream of data provided by a stream provider device resulting in a predicted data transfer rate of the stream of data, the stream comprising segments of a size (paragraph 31); and 
a size changer that receives an indication that a present data transfer rate of the stream of data has transitioned a threshold, and changes the size of a segment of the segments based on the indication and the predicted data transfer rate of the stream of data (paragraph 34).  

As to claim 2, Ramamurthy teaches the system of claim 1, wherein the present data transfer rate of the stream of data comprises a number of bytes per second written to the stream of data (paragraph 30).  

As to claim 3, Ramamurthy teaches the system of claim 1, wherein the present data transfer rate of the stream of data comprises a number of events per second written to the stream of data (paragraph 41).  

As to claim 4, Ramamurthy teaches the system of claim 1, wherein, based on the indication that the present data transfer rate of the stream of data exceeds the threshold, the size changer changes the size of the segment at least in part by splitting the segment, thereby increasing a number of the segments (paragraph 34).  

As to claim 5, Ramamurthy teaches the system of claim 1, wherein, based on the indication that the present data transfer rate of the stream of data is below the threshold, the size changer changes the size of the segment at least in part by merging the segment with another segment, thereby decreasing a number of the segments (paragraph 34).  

As to claim 6, Ramamurthy teaches the system of claim 1, wherein the size changer changes the size of the segment further based on a scaling policy of the stream of data (abstract).  

As to claim 7, Ramamurthy teaches the system of claim 1, wherein the predictor predicts the future data transfer rate at least in part by determining a trend direction of the present data transfer rate (paragraph 31).  

As to claim 8, Ramamurthy teaches the system of claim 1, wherein the predictor predicts the future data transfer rate at least in part by applying a moving average convergence divergence analysis to the present data transfer rate and a past communication load (paragraph 43).

Claims 9-20 do not teach anything different from the above rejected claims, therefore are rejected similarly.

Response to Arguments
5.	Applicant's arguments filed October 13, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to disclose “a predictor that predicts a future data transfer rate of a stream of data provided by a stream provider device.” 
In regards to this point, Examiner respectfully disagrees.
Such above limitation is not disclose in the specification.
Citation of Pertinent Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art 20080288947 is pertinent as it can be used to address the non-disclose limitation  “predicted transfer rate”, “data transfer rate” or both in a 103 rejection.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EL HADJI M SALL/Primary Examiner, Art Unit 2457